DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 9-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2016/0234710) in view of Lunden et al (2016/0044569).
Regarding claims 1 and 17.  Jung teaches a UE (e.g., terminal device) and a handover method comprising:
determining, by a terminal device, a first measurement report triggering threshold based on threshold configuration information, wherein the threshold configuration information comprises first information or threshold update information, and the first information comprises at least one cell quality change rate threshold (0079 – First the UE receives measurement configuration information from eNB.  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration information, the UE may report a message result to the eNB, 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN) at least two measurement report triggering thresholds;
0079 – First the UE receives measurement configuration information from eNB.  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration information, the UE may report a message result to the eNB, 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN); and
receiving, by the terminal device, a first handover command from the first network device, wherein the first handover command instructs the terminal device to be handed over from the first network device to a second network device (0079 – First the UE receives measurement configuration information from eNB.  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN).
	Jung does not explicitly teach at least two measurement report triggering thresholds.
	Lunden teaches UE receives configuration information including a range of mobility state values, wherein the range of mobility state values are associated with one or more event reporting criteria (abstract, 0003, 0004, 0014 – events A1, A2, A3, A4, A5, A6 mapped to UE mobility/speed(s) (e.g., at least two measurement reporting trigger thresholds), 0015 – eNB specifies certain event reporting criteria, report Event A3 when UE has first mobility/speed state and report Event A5 when UE moving medium or fast, 0016, 0020, Table 2 – UE mobility conditions for different events, such as Event A1 – Event A6, 0021-0022 – when UE is in normal mobility state, the UE may be configured to only trigger reporting events, such as Event A3, but when the UE is in medium or high mobility state condition, the UE may be configured to trigger only for A5 0025 – UE may be configured with a different Time-To-Trigger for high and medium mobility states for Event A3 and a different Time-To-Trigger for normal mobility states for Event A3 or another Event and different thresholds may also be configured, 0026 – UE may be configured to trigger two events, such as Event A1 and Event A5, each of which has a specific condition for triggering a report to the network.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state condition to allow a separate reporting treatment for a high speed UE and a normal speed UE, 0028-0029 – UE may be configured to have one or more event reporting criteria associated with a stationary UE and other event criteria for fast moving UEs,  0030-0032 – there may be two reporting configurations for an Event A3 with two different entry conditions:  one for normal or medium UE mobility state and one for high UE mobility state, 0033-0034 - UE moving fast trigger Event A3 and if UE moving slow then Event A5 is triggered, 0042-0043 – reporting configuration or measurement object includes a threshold above (or below) which the reporting/measurements are not valid, 0054-0058 – UE configured to trigger certain events A1, A2, A3, A4, A5 depending on UE speed).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung to configure the UE with at least a first TimeToTrigger for high/medium speed for Event A3 and at least a second TimeToTrigger for normal speed state for Event A3 or another Event as taught by Lunden thereby saving on network signaling (Lunden at 0012).  
Regarding claim 11.  Jung teaches a handover method comprising:
0079 – First the UE receives measurement configuration information from eNB (e.g., first network device).  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration information, the UE may report a message result to the eNB, 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN) and at least two measurement report triggering thresholds;
receiving, by the first network device, a first measurement report from the terminal device which is generated based on the first measurement report triggering threshold (0079 – First the UE receives measurement configuration information from e.g., first network device).  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration information, the UE may report a message result to the eNB, 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN);; and
sending, by the first network device, a first handover command to the terminal device based on the first measurement report, wherein the first handover command instructs the terminal device to be handed over from the first network device to a second network device (0079 – First the UE receives measurement configuration information from eNB.  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration information, the UE may report a message result to the eNB, 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN).
Jung does not explicitly teach at least two measurement report triggering thresholds.
	Lunden teaches UE receives configuration information including a range of mobility state values, wherein the range of mobility state values are associated with one or more event reporting criteria (abstract, 0003, 0004, 0014 – events A1, A2, A3, A4, A5, A6 mapped to UE mobility/speed(s) (e.g., at least two measurement reporting trigger thresholds), 0015 – eNB specifies certain event reporting criteria, report Event A3 when UE has first mobility/speed state and report Event A5 when UE moving medium or fast, 0016, 0020, Table 2 – UE mobility conditions for different events, such as Event A1 – Event A6, 0021-0022 – when UE is in normal mobility state, the UE may be configured to only trigger reporting events, such as Event A3, but when the UE is in medium or high mobility state condition, the UE may be configured to trigger only for A5 event, 0025 – UE may be configured with a different Time-To-Trigger for high and medium mobility states for Event A3 and a different Time-To-Trigger for normal mobility states for Event A3 or another Event and different thresholds may also be configured, 0026 – UE may be configured to trigger two events, such as Event A1 and Event A5, each of which has a specific condition for triggering a report to the network.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state condition to allow a separate reporting treatment for a high speed UE and a normal speed UE, 0028-0029 – UE may be configured to have one or more event reporting criteria associated with a stationary UE and other event criteria for fast moving UEs,  0030-0032 – there may be two reporting configurations for an Event A3 with two different entry conditions:  one for normal or medium UE mobility state and one for high UE mobility state, 0033-0034 - UE moving fast trigger Event A3 and if UE moving slow then Event A5 is triggered, 0042-0043 – reporting configuration or measurement object includes a threshold above (or below) which the reporting/measurements are not valid, 0054-0058 – UE configured to trigger certain events A1, A2, A3, A4, A5 depending on UE speed).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung to configure the UE with at least a first TimeToTrigger for high/medium speed for Event A3 and at least a second TimeToTrigger for normal speed state for Event A3 or another Event as taught by Lunden thereby saving on network signaling (Lunden at 0012).  
Regarding claim 2.  Jung teaches wherein the threshold configuration information comprises the first information, and the method further comprises:

e.g., eNB), wherein the measurement control message comprises the first information (0079 – First the UE receives measurement configuration information from eNB.  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration information, the UE may report a message result to the eNB, 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN); and
wherein the determining the first measurement report triggering threshold based on the threshold configuration information comprises:  determining, by the terminal device, the first measurement report triggering threshold based on a cell quality change rate and the first information (0079 – First the UE receives measurement configuration information from eNB.  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN).
Lunden teaches UE receives configuration information including a range of mobility state values, wherein the range of mobility state values are associated with one or more event reporting criteria (abstract, 0003, 0004, 0014 – events A1, A2, A3, A4, A5, A6 mapped to UE mobility/speed(s) (e.g., at least two measurement reporting trigger thresholds), 0015 – eNB specifies certain event reporting criteria, report Event A3 when UE has first mobility/speed state and report Event A5 when UE moving medium or fast, 0016, 0020, Table 2 – UE mobility conditions for different events, such as Event A1 – Event A6, 0021-0022 – when UE is in normal mobility state, the UE may be configured to only trigger reporting events, such as Event A3, but when the UE is in medium or high mobility state condition, the UE may be configured to trigger only for A5 event, 0025 – UE may be configured with a different Time-To-Trigger for high and medium mobility states for Event A3 and a different Time-To-Trigger for normal mobility states for Event A3 or another Event and different thresholds may also be configured, 0026 – UE may be configured to trigger two events, such as Event A1 and Event A5, each of which has a specific condition for triggering a report to the network.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state condition to allow a separate reporting treatment for a high speed UE and a normal speed UE, 0028-0029 – UE may be configured to have one or more event reporting criteria associated with a stationary UE and other event criteria for fast moving UEs,  0030-0032 – there may be two reporting configurations for an Event A3 with two different entry conditions:  one for normal or medium UE mobility state and one for high UE mobility state, 0033-0034 - UE moving fast trigger Event A3 and if UE moving slow then Event A5 is triggered, 0042-0043 – reporting configuration or measurement object includes a threshold above (or below) which the reporting/measurements are not valid, 0054-0058 – UE configured to trigger certain events A1, A2, A3, A4, A5 depending on UE speed).
	Regarding claims 3 and 19.  Lunden does not teach wherein the threshold configuration information comprises the first information, and the method further comprises:
receiving, by the terminal device, a second handover command from the first network device, wherein the second handover command comprises a second handover condition and the first information; and
wherein the determining the first measurement report triggering threshold based on the threshold configuration information comprises:

Lunden teaches UE receives configuration information including a range of mobility state values, wherein the range of mobility state values are associated with one or more event reporting criteria (abstract, 0003, 0004, 0014 – events A1, A2, A3, A4, A5, A6 mapped to UE mobility/speed(s) (e.g., at least two measurement reporting trigger thresholds), 0015 – eNB specifies certain event reporting criteria, report Event A3 when UE has first mobility/speed state and report Event A5 when UE moving medium or fast, 0016, 0020, Table 2 – UE mobility conditions for different events, such as Event A1 – Event A6, 0021-0022 – when UE is in normal mobility state, the UE may be configured to only trigger reporting events, such as Event A3, but when the UE is in medium or high mobility state condition, the UE may be configured to trigger only for A5 event, 0025 – UE may be configured with a different Time-To-Trigger for high and medium mobility states for Event A3 and a different Time-To-Trigger for normal mobility states for Event A3 or another Event and different thresholds may also be configured, 0026 – UE may be configured to trigger two events, such as Event A1 and Event A5, each of which has a specific condition for triggering a report to the network.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state condition to allow a separate reporting treatment for a high speed UE and a normal speed UE, 0028-0029 – UE may be configured to have one or more event reporting criteria associated with a stationary UE and other event criteria for fast moving UEs,  0030-0032 – there may be two reporting configurations for an Event A3 with two different entry conditions:  one for normal or medium UE mobility state and one for high UE mobility state, 0033-0034 - UE moving fast trigger Event A3 and if UE moving slow then Event A5 is triggered, 0042-0043 – reporting configuration or measurement object includes a threshold above (or below) which the reporting/measurements are not valid, 0054-0058 – UE configured to trigger certain events A1, A2, A3, A4, A5 depending on UE speed).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung to configure the UE with different TimeToTriggers Event A3 and/or Event A5 and/or another Event and different thresholds as taught by Lunden.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state to allow a separate reporting treatment for a high mobility state UE and a normal mobility state UE (Lunden at 0027).
Regarding claim 4.  Jung does not teach wherein the determining the first measurement report triggering threshold based on the cell quality change rate and the first information comprises:
determining, by the terminal device, a first cell quality change rate threshold based on the cell quality change rate and the at least one cell quality change rate threshold; and determining, by the terminal device, the first measurement report triggering threshold from the at least two measurement report triggering thresholds based on the first cell quality change rate threshold.
wherein the range of mobility state values are associated with one or more event reporting criteria (abstract, 0003, 0004, 0014 – events A1, A2, A3, A4, A5, A6 mapped to UE mobility/speed(s) (e.g., at least two measurement reporting trigger thresholds), 0015 – eNB specifies certain event reporting criteria, report Event A3 when UE has first mobility/speed state and report Event A5 when UE moving medium or fast, 0016, 0020, Table 2 – UE mobility conditions for different events, such as Event A1 – Event A6, 0021-0022 – when UE is in normal mobility state, the UE may be configured to only trigger reporting events, such as Event A3, but when the UE is in medium or high mobility state condition, the UE may be configured to trigger only for A5 event, 0025 – UE may be configured with a different Time-To-Trigger for high and medium mobility states for Event A3 and a different Time-To-Trigger for normal mobility states for Event A3 or another Event and different thresholds may also be configured, 0026 – UE may be configured to trigger two events, such as Event A1 and Event A5, each of which has a specific condition for triggering a report to the network.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state condition to allow a separate reporting treatment for a high speed UE and a normal speed UE, 0028-0029 – UE may be configured to have one or more event reporting criteria associated with a stationary UE and other event criteria for fast moving UEs,  0030-0032 – there may be two reporting configurations for an Event A3 with two different entry conditions:  one for normal or medium UE mobility state and one for high UE mobility state, 0033-0034 - UE moving fast trigger Event A3 and if UE moving slow then Event A5 is 0042-0043 – reporting configuration or measurement object includes a threshold above (or below) which the reporting/measurements are not valid, 0054-0058 – UE configured to trigger certain events A1, A2, A3, A4, A5 depending on UE speed).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung to configure the UE with at least a first TimeToTrigger for high/medium speed for Event A3 and at least a second TimeToTrigger for normal speed state for Event A3 or another Event as taught by Lunden thereby saving on network signaling (Lunden at 0012).  
Regarding claim 9.  Jung teaches wherein the cell quality change rate threshold comprises at least one of: a quality change rate threshold of a neighboring cell, a quality change rate threshold of a serving cell, and a change rate threshold of a quality deviation between the neighboring cell and the serving cell (0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN).
Regarding claim 10.  Jung teaches wherein the measurement report triggering threshold comprises at least one of: a quality threshold of the neighboring cell, a quality threshold of the serving cell, and a threshold of a quality deviation between the 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN).
	Lunden teaches (0025 – UE may be configured with a different Time-To-Trigger for high and medium mobility states for Event A3 and a different Time-To-Trigger for normal mobility states for Event A3 or another Event and different thresholds may also be configured, 0026 – UE may be configured to trigger two events, such as Event A1 and Event A5, each of which has a specific condition for triggering a report to the network.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state condition to allow a separate reporting treatment for a high speed UE and a normal speed UE, 0028-0029 – UE may be configured to have one or more event reporting criteria associated with a stationary UE and other event criteria for fast moving UEs,  0030-0032 – there may be two reporting configurations for an Event A3 with two different entry conditions:  one for normal or medium UE mobility state and one for high UE mobility state, 0033-0034 - UE moving fast trigger Event A3 and if UE moving slow then Event A5 is triggered, 0042-0043 – reporting configuration or measurement object includes a 0054-0058 – UE configured to trigger certain events A1, A2, A3, A4, A5 depending on UE speed).
Regarding claim 12.  Jung teaches  sending, by the first network device, a measurement control message to the terminal device, wherein the measurement control message comprises the threshold configuration information (0079 – First the UE receives measurement configuration information from eNB.  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration information, the UE may report a message result to the eNB, 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN).
	Lunden also teaches providing reporting configuration to UE which also includes threshold(s) (Table 2 wherein A2-Threshold, A4-Threshold, A5- Threshold1, A5-Threshold2 along with MobilityStateEstimations (mseValidityRange)).
0079 – First the UE receives measurement configuration information from eNB.  The UE performs a measurement on the basis of the measurement configuration information.  If the measurement result satisfies a report condition in the measurement configuration information, the UE may report a message result to the eNB, 0008 – eNB provides optimal mobility to the UE through handover, and the like, 0087-0089 – events that trigger the measurement reporting are defined: Event A1 – serving becomes better than threshold, Event A2 – serving becomes worse than threshold, Event A3 – neighbor becomes offset better than serving, Event A4 – neighbor becomes better than threshold, Event A5 – serving becomes worse than  threshold1 and neighbor becomes better than threshold2, Event B1 – inter Rat neighbor becomes better than threshold, Event B2 – serving becomes worse than threshold1 and inter RAT neighbor becomes better than threshold2, 0090 – when measurement result of the UE satisfies the event, the UE transmits a measurement report message to the eNB, 0108 – ‘aN-ThresholdM’ represents a threshold used in a measurement report triggering condition for event aN).
Lunden teaches UE receives configuration information including a range of mobility state values, wherein the range of mobility state values are associated with one or more event reporting criteria (abstract, 0003, 0004, 0014 – events A1, A2, A3, A4, A5, A6 mapped to UE mobility/speed(s) (e.g., at least two measurement reporting trigger thresholds), 0015 – eNB specifies certain event reporting criteria, report Event A3 when UE has first mobility/speed state and report Event A5 when UE moving medium or fast, 0016, 0020, Table 2 – UE mobility conditions for different events, such as Event A1 – Event A6, 0021-0022 – when UE is in normal mobility state, the UE may be configured to only trigger reporting events, such as Event A3, but when the UE is in medium or high mobility state condition, the UE may be configured to trigger only for A5 event, 0025 – UE may be configured with a different Time-To-Trigger for high and medium mobility states for Event A3 and a different Time-To-Trigger for normal mobility states for Event A3 or another Event and different thresholds may also be configured, 0026 – UE may be configured to trigger two events, such as Event A1 and Event A5, each of which has a specific condition for triggering a report to the network.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state condition to allow a separate reporting treatment for a high speed UE and a normal speed UE, 0028-0029 – UE may be configured to have one or more event reporting criteria associated with a stationary UE and other event criteria for fast moving UEs,  0030-0032 – there may be two reporting configurations for an Event A3 with two different entry conditions:  one for normal or medium UE mobility state and one for high UE mobility state, 0033-0034 - UE moving fast trigger Event A3 and if UE moving slow then Event A5 is triggered, 0042-0043 – reporting configuration or measurement object includes a threshold above 0054-0058 – UE configured to trigger certain events A1, A2, A3, A4, A5 depending on UE speed).
Regarding claim 20.  Jung does not explicitly teach determine a first cell quality change rate threshold based on the cell quality change rate and the at least one cell quality change rate threshold; and
determine the first measurement report triggering threshold from the at least two measurement report triggering thresholds based on the first cell quality change rate threshold.
Lunden teaches UE receives configuration information including a range of mobility state values, wherein the range of mobility state values are associated with one or more event reporting criteria (abstract, 0003, 0004, 0014 – events A1, A2, A3, A4, A5, A6 mapped to UE mobility/speed(s) (e.g., at least two measurement reporting trigger thresholds), 0015 – eNB specifies certain event reporting criteria, report Event A3 when UE has first mobility/speed state and report Event A5 when UE moving medium or fast, 0016, 0020, Table 2 – UE mobility conditions for different events, such as Event A1 – Event A6, 0021-0022 – when UE is in normal mobility state, the UE may be configured to only trigger reporting events, such as Event A3, but when the UE is in medium or high mobility state condition, the UE may be configured to trigger only for A5 event, 0025 – UE may be configured with a different Time-To-Trigger for high and medium mobility states for Event A3 and a different Time-To-Trigger for normal mobility states for Event A3 or another Event and different thresholds may also be configured, 0026 – UE may be configured to trigger two events, such as Event A1 and Event A5, each of which has a specific condition for triggering a report to the network.  Accordingly, a report would be triggered in different event conditions depending on the UE mobility state condition to allow a separate reporting treatment for a high speed UE and a normal speed UE, 0028-0029 – UE may be configured to have one or more event reporting criteria associated with a stationary UE and other event criteria for fast moving UEs,  0030-0032 – there may be two reporting configurations for an Event A3 with two different entry conditions:  one for normal or medium UE mobility state and one for high UE mobility state, 0033-0034 - UE moving fast trigger Event A3 and if UE moving slow then Event A5 is triggered, 0042-0043 – reporting configuration or measurement object includes a threshold above (or below) which the reporting/measurements are not valid, 0054-0058 – UE configured to trigger certain events A1, A2, A3, A4, A5 depending on UE speed).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung to configure the UE with at least a first TimeToTrigger for high/medium speed for Event A3 and at least a second TimeToTrigger for normal speed state for Event A3 or another Event as taught by Lunden thereby saving on network signaling (Lunden at 0012).  
2.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lunden further in view of Kim et al (2018/0054749).
Regarding claim 5.  Jung in view of Lunden do not explicitly show, wherein the threshold configuration information comprises the threshold update information, and the method further comprises:

wherein the determining the first measurement report triggering threshold based on the threshold configuration information comprises:
in response to that the terminal device does not meet the third handover condition within a predetermined time, determining, by the terminal device, the first measurement report triggering threshold based on the threshold update information.
	Kim also teaches Kim teaches eNB can transmit updated handovers thresholds to UE (0019, 0021, 0037-0038) thereby reducing network signaling for A2, A3, and A5 events (0001, 0044-0045).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung in view of Lunden to update/adjust handover thresholds for A2, A3, and A5 events as taught by Kim in order to reduce network signaling, as well as, to trigger offloading of UEs between small access nodes and macro nodes for network load balancing and congestion.
Regarding claim 6.  Jung in view of Lunden do not explicitly teach wherein the threshold configuration information comprises the threshold update information, and the method further comprises:
receiving, by the terminal device, a measurement control message from the first network device, wherein the measurement control message comprises a third measurement report triggering threshold and the threshold update information;

receiving, by the terminal device, a third handover command from the first network device, wherein the third handover command comprises a third handover condition; and
wherein the determining the first measurement report triggering threshold based on the threshold configuration information comprises: in response to that the terminal device does not meet the third handover condition within a predetermined time, determining, by the terminal device, the first measurement report triggering threshold based on the threshold update information.
Kim also teaches Kim teaches eNB can transmit updated handovers thresholds to UE (0019, 0021, 0037-0038) thereby reducing network signaling for A2, A3, and A5 events (0001, 0044-0045).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung in view of Lunden to update/adjust handover thresholds for A2, A3, and A5 events as taught by Kim in order to reduce network signaling, as well as, to trigger offloading of UEs between small access nodes and macro nodes for network load balancing and congestion.
Regarding claim 7.  Jung in view of Lunden do not explicitly teach wherein the threshold update information is a fourth measurement report triggering threshold, and the determining the first measurement report triggering threshold based on the threshold update information comprises:

after the predetermined time, determining, by the terminal device, the fourth measurement report triggering threshold as the first measurement report triggering threshold.
Kim also teaches Kim teaches eNB can transmit updated handovers thresholds to UE (0019, 0021, 0037-0038) thereby reducing network signaling for A2, A3, and A5 events (0001, 0044-0045).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung in view of Lunden to update/adjust handover thresholds for A2, A3, and A5 events as taught by Kim in order to reduce network signaling, as well as, to trigger offloading of UEs between small access nodes and macro nodes for network load balancing and congestion.
Regarding claim 8.  Jung in view of Lunden do not explicitly show wherein the threshold update information is a threshold change step.
	Kim also teaches Kim teaches eNB can transmit updated handovers thresholds to UE (0019, 0021, 0037-0038).  Kim teaches the HO triggers may comprise thresholds, offsets, or hysteresis values for an A4 measurement event, A5 measurement event, B1 measurement event or B2 measuring event (0044).  For example, A5 measurement event trigger may comprise at least two threshold change step(s) (0045 – First_ThreshA5, Second_ThreshA5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung in view of Lunden to .
4.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lunden further in view of Min et al (2011/0263262).
Regarding claim 13.  Jung in view of Min do not teach sending, by the first network device, a measurement control message to the terminal device, wherein the measurement control message comprises a second cell quality threshold; and
receiving, by the first network device, a second measurement report from the terminal device; and
wherein the sending the threshold configuration information to the terminal device comprises:
sending, by the first network device, a second handover command to the terminal device based on the second measurement report, wherein the second handover command comprises the threshold configuration information.
	Min teaches US receives measurement reporting configuration from eNB including TTT (0068-0069) and UE reports the measurement report to eNB and the eNB determines whether to allow UE to HO to another eNB (0073).  Min teaches negotiating TTT related information between eNBs (0012, 0017, 0049, 0086) and the serving eNB forwards the TTT and reselection time period values independently by neighboring eNB to the UE (0051, 0099, 0100-0110 and Table 1 wherein source eNB and target eNB negotiate TTT related information before informing the UE, 0121-0122 – negotiate TTT and Treselection and transmit to UE, 0227-0228 – serving eNB can forward TTT value independently by a specific neighboring eNB for the sake of performing stable HO between a macro cell and micro cell).  Min discloses applying sixteen TTT values according to the speed of UE (0062).  Min teaches allowing an existing HO trigger change to express a TTT as well as a threshold (0113-0115).  Min teaches TTT paired with UE speed (0133-0140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung in view of Lunden to enable source eNB (e.g., first network device) to negotiate TTT related information with a target eNB (e.g., target eNB either accepts or proposes other HO parameters via ‘eNB2 Proposed Mobility Parameters’) as taught by Min in order to enable the source eNB (e.g., first network device) forward the information to the UE thereby enabling stable Handoffs between a macro cell and micro cell.
Regarding claim 14.  Jung in view of Lunden do not teach the second handover command to the terminal device based on the second measurement report comprises:
sending, by the first network device, a handover request message to the second network device based on the second measurement report;
receiving, by the first network device, a handover request response message from the second network device, wherein the handover request response message comprises the threshold configuration information; and
sending, by the first network device, the second handover command to the terminal device based on the handover request response message.
0068-0069) and UE reports the measurement report to eNB and the eNB determines whether to allow UE to HO to another eNB (0073).  Min teaches negotiating TTT related information between eNBs (0012, 0017, 0049, 0086) and the serving eNB forwards the TTT and reselection time period values independently by neighboring eNB to the UE (0051, 0099, 0100-0110 and Table 1 wherein source eNB and target eNB negotiate TTT related information before informing the UE, 0121-0122 – negotiate TTT and Treselection and transmit to UE, 0227-0228 – serving eNB can forward TTT value independently by a specific neighboring eNB for the sake of performing stable HO between a macro cell and micro cell).  Min discloses applying sixteen TTT values according to the speed of UE (0062).  Min teaches allowing an existing HO trigger change to express a TTT as well as a threshold (0113-0115).  Min teaches TTT paired with UE speed (0133-0140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung in view of Lunden to enable source eNB (e.g., first network device) to negotiate TTT related information with a target eNB as taught by Min in order to enable the source eNB (e.g., first network device) forward the information to the UE thereby enabling stable Handoffs between a macro cell and micro cell.
Regarding claim 15.  Jung in view of Lunden do not teach wherein the sending the second handover command to the terminal device based on the second measurement report comprises:

receiving, by the first network device, a handover request response message from the second network device; and
sending, by the first network device, the second handover command to the terminal device based on the handover request response message.
Min teaches US receives measurement reporting configuration from eNB including TTT (0068-0069) and UE reports the measurement report to eNB and the eNB determines whether to allow UE to HO to another eNB (0073).  Min teaches negotiating TTT related information between eNBs (0012, 0017, 0049, 0086) and the serving eNB forwards the TTT and reselection time period values independently by neighboring eNB to the UE (0051, 0099, 0100-0110 and Table 1 wherein source eNB and target eNB negotiate TTT related information before informing the UE, 0121-0122 – negotiate TTT and Treselection and transmit to UE, 0227-0228 – serving eNB can forward TTT value independently by a specific neighboring eNB for the sake of performing stable HO between a macro cell and micro cell).  Min discloses applying sixteen TTT values according to the speed of UE (0062).  Min teaches allowing an existing HO trigger change to express a TTT as well as a threshold (0113-0115).  Min teaches TTT paired with UE speed (0133-0140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung in view of Lunden to enable source eNB (e.g., first network device) to negotiate TTT related information with a target eNB (e.g., target eNB either accepts or proposes other HO parameters via 
Regarding claim 16.  Jung in view of Lunden do not teach wherein the sending the second handover command to the terminal device based on the second measurement report comprises:
sending, by the first network device, a handover request message to the second network device based on the second measurement report, wherein the handover request message comprises the threshold configuration information;
receiving, by the first network device, a handover request response message from the second network device, wherein the handover request response message comprises the threshold configuration information; and
sending, by the first network device, the second handover command to the terminal device based on the handover request response message.
Min teaches US receives measurement reporting configuration from eNB including TTT (0068-0069) and UE reports the measurement report to eNB and the eNB determines whether to allow UE to HO to another eNB (0073).  Min teaches negotiating TTT related information between eNBs (0012, 0017, 0049, 0086) and the serving eNB forwards the TTT and reselection time period values independently by neighboring eNB to the UE (0051, 0099, 0100-0110 and Table 1 wherein source eNB and target eNB negotiate TTT related information before informing the UE, 0121-0122 – negotiate TTT and Treselection and transmit to UE, 0227-0228 – serving eNB can forward TTT value independently by a specific neighboring eNB for the sake of performing stable HO between a macro cell and micro cell).  Min discloses applying sixteen TTT values according to the speed of UE (0062).  Min teaches allowing an existing HO trigger change to express a TTT as well as a threshold (0113-0115).  Min teaches TTT paired with UE speed (0133-0140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung in view of Lunden to enable source eNB (e.g., first network device) to negotiate TTT related information with a target eNB (e.g., target eNB either accepts or proposes other HO parameters via ‘eNB2 Proposed Mobility Parameters’) as taught by Min in order to enable the source eNB (e.g., first network device) forward the information to the UE thereby enabling stable Handoffs between a macro cell and micro cell.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0068457) You et al also teaches using more than one Threshold for Events A1 to A6 which are used to trigger measurement reports (0282-0283).


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646